Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 02/01/2021.
Claims 1-20 are currently pending.
Claims 1-20  are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “wherein the first device is any intermediate device between a source device and a target device that correspond to the first data packet”. However, Examiner is confused about how the “first packet” or any packet, for that matter, corresponds to either or all of “the first device,” “the intermediate device,” or “the target device.” 

Claims 2-9, 11 and13-20 are also rejected for depending from rejected base claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6, 10-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ping Liu et al (US 20090219937 A1) in view of Ripon Bhattacharjee et al (US 20170054688 A1).
For Claim 1, Liu discloses a data processing method, comprising: 
receiving, by a first device, a first data packet from a third device (Liu teaches, in ¶ 0042, lines 4-7, that In step 720, the node 120 can receive a packet and determine a relative priority of the packet relative to other packets from the same packet source and intended for the same destination), wherein the first data packet carries transmission requirement indication information of the first data packet (Liu teaches, in ¶ 0042, lines 9-12, that a decision of relative priority can be made based on priority or type of packet and also by checking a marking of the packet that indicates its relative importance or by looking at packet contents to determine its relative importance), wherein the third device is a previous-hop device adjacent to the first device on a transmission path from the source device to the target device (Liu teaches, in FIG. 1, that core node 120 in the middle [i.e., third device] is a previous hop device adjacent to core node 120 [on edge 110’s end as the first device] on the transmission path from Edge Node 110 to Edge Node 115);
 determining, by the first device based on the transmission requirement indication information, a processing policy corresponding to the first data packet (Liu teaches, in ¶ 0043, lines 1-6, that when determining the relative priority of the packet, the node 120 can also calculate a quality of service parameter required for the packet and ascertain a route cost metric, for node 120 may then discard the packet if the route cost metric exceeds the quality of service parameter); and 
processing, by the first device, the first data packet according to the processing policy (Liu teaches, in ¶ 0043, lines 10-12, that  the node 120 can assign the packet to a higher priority queue based on a higher relative priority of the packet) .
Liu fails to expressly teach that the first device [ that received the first data packet] is an intermediate device.
However, Bhattacharjee, in analogous art, teaches that the first device [ that received the first data packet] is an intermediate device (Bhattacharjee teaches, in ¶ 0037, lines 8-11, that the method 500 begins at block 510, where the network management component 150 on an intermediate network device receives a packet having a Network Services Header that specifies user identification information and service identification information).
Bhattacharjee also teaches, in ¶ 0038, lines 1-3, the network management component 150 applies a QoS policy to the data packet, based on at least one of the user identification and service identification information within the Network Services Header of the data packet.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Liu with the network management component taught by Bhattacharjee. The motivation is to enable the network devices within the enterprise network to apply policies to the data packets using the information within the respective Network Services Header within the packets [Bhattacharjee: ¶ 0025, lines 14-16]). 
For Claim 2, Liu discloses a data processing method, wherein the transmission requirement indication information comprises a bit value of the first data packet, and wherein the bit value two unused bits in a Differentiated Services (DS) field ... can be used to indicate the relative importance by the application for core nodes 120. For example, in a video stream, an I-frame packet type can be assigned the highest priority with a DS field value of 11, a P-frame can be next with a field value of 10, can a B-frame can have a lowest value of 01).
For Claim 3, Liu discloses a data processing method, wherein the bit value is one of a sum of bit values of all data in the first data packet, a bit value of data with a highest bit value in the first data packet, or a user-defined value representing the value of the first data packet (Lee teaches, in ¶ 0026, that two unused bits in a Differentiated Services (DS) field ... can be used to indicate the relative importance by the application for core nodes 120. For example, in a video stream, an I-frame packet type can be assigned the highest priority with a DS field value of 11).
For Claim 6, Liu discloses a data processing method, wherein the transmission requirement indication information comprises a transmission time parameter of the first data packet, and wherein the transmission time parameter represents time validity of the first data packet (Lee teaches, in ¶ 0018, lines 9-11, that Packets can be tagged with a priority or schedule which can indicate the relative importance of expeditious arrival of the packet at its destination node. Also, packets can have an associated time tag that indicates the last permissible time of arrival at the ultimate destination node).
For Claims 10 and 12, please refer to the rejection For Claim 1, above.
For Claims 11 and 13, please refer to the rejection For Claim 2, above.
For Claim 14, please refer to the rejection For Claim 3, above.
For Claim 17, please refer to the rejection For Claim 6, above.

Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ping Liu et al (US 20090219937 A1) in view of Ripon Bhattacharjee et al (US 20170054688 A1) as applied to claim 1 or 12 above, and further in view of Ghanadan Reza et al (US 9094853 B2).
For Claims 9 and 20, Liu teaches in ¶ 0048, lines 13-16 that “when the network is congested, the newly augmented content aware packet priority biasing protocol can demote less important packets more aggressively to accommodate more important packets,” thereby establishing a correspondence between the packet information and the congestion level.
Liu and Bhattacharjee fail to expressly disclose obtaining a congestion degree of each device on one or more transmission paths between the first device and the target device.
However, Reza, in analogous art, teaches obtaining a congestion degree of each device on one or more transmission paths between the first device and the target device (Reza teaches, in claim 1, (a) determining a congestion level metric to each hop in an n-hop route based on is link congestion indicator (LCI) metric; (b) determining a quality level metric, to each of said hops in an n-hop route based on a link quality indicator (LQI) metric).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Liu and Bhattacharjee with the congestion level metric taught by Reza. The motivation is so that if a link state becomes congested, the current link node can reroute a packet stream through an alternative next hoop neighbor node [Reza: Col. 12, lines 30-33]). 

Allowable Subject Matter
Claims 4-5, 7-8, 15-16 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Phillips (US 20070028001 A1) pertains to a method of receiving an application-layer message; matching one or more attributes of the application-layer message to the message classification rules; determining a message classification of the application-layer message based on the matching; selecting one of the network-level QoS values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419